JUSTICE SCOTT, specially concurring: I concur with the result reached, by the majority in this case. However, I believe that attention should be addressed to the State’s attempt to parlay a bureaucratic directive issued in 1957 by someone in the Attorney General’s office to the status of a regulatory guideline in condemnation cases. The guideline which the State desired to adopt was that, if a landowner acquiesces and negotiates a use of a portion of his land to the State for highway purposes, then a State would only receive a right-of-way interest. However, if the landowner is recalcitrant and wants a right to which he is entitled, to wit, a condemnation proceeding, then according to the majority opinion the State is entitled to seek and receive a fee interest in the desired land. The condemnee, in the latter instance, is situated like the individual sitting under sword of Damocles. Acquiesce and cooperate and one is safe, but claim a right to an eminent domain proceeding, and the threads to the hanging sword will be severed, and it will fall. The latter result smacks strongly of autocratic bureaucracy. In the instant case, the fee interest is not needed by the State. A highway is already in esse. The State already has a right of way dedication in the land in question. During oral argument, the State was unable to state one benefit that would be derived from the fee interest, which is necessary to the widening of the highway. The State acknowledged that any possible interest in the land, such as oil, gas or mineral rights, would not be utilized by the State. Such assets, if ever discovered, could be of value to the fee holder and should not blithely be taken from him. It is apparent that if he had not availed himself of his legal right to resist the taking by the State, he would still be possessed of certain possible rights.